Citation Nr: 0910530	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-35 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from November 1945 to May 
1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision by the RO in Lincoln, 
Nebraska that denied service connection for bilateral hearing 
loss.  A personal hearing was held in April 2008 at the RO in 
Cheyenne, Wyoming, before the undersigned Veterans Law Judge.


FINDINGS OF FACT

Bilateral hearing loss began many years after active duty and 
was not caused by any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred, directly or 
presumptively, in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a July 2007 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of any 
further evidence that pertains to the claim. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's only available service treatment record (his 1947 
separation examination), and a VA examination report.  The 
National Personnel Records Center (NPRC) confirmed in 
September 2007 that the veteran's service treatment records 
were apparently destroyed in a fire at the NPRC in 1973, so 
there are no additional records available.  The NPRC further 
indicated that there were no alternative records from the 
Office of the Surgeon General.  In September 2007, the RO 
made a formal finding that the Veteran's service treatment 
records were unavailable.  The veteran was notified of the 
loss of his records in a September 2007 letter, and asked to 
submit additional information or copies of service treatment 
records.

At the Veteran's April 2008 hearing, he stated that he first 
sought treatment for hearing loss in about 1995 at a "local 
place" in Scottsbluff, and then obtained hearing aids at a 
VA facility in Hot Springs.  The Veteran did not suggest that 
these medical records linked his current hearing loss with 
service.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim, any question 
as to an appropriate disability rating and effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Veteran contends that he incurred bilateral hearing loss 
due to acoustic trauma from M-1 rifles and grenades during 
military service.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

As noted previously, most of the veteran's service treatment 
records are not on file and were apparently destroyed in a 
fire at the NPRC in St. Louis, Missouri, in 1973.  The United 
States Court of Appeals for Veteran's Claims (Court) has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board notes the veteran did not engage in combat, and 
thus the provisions of 38 U.S.C.A. § 1154 are inapplicable.

After careful consideration of the evidence on file, the 
Board finds that service connection for this disability is 
not warranted.

The only service treatment record on file is the Veteran's 
April 1947 separation medical examination, in which his 
hearing was listed as 15/15 in each ear.  There is no 
evidence of hearing loss within the year after such service, 
as required for a presumption of service connection.

The first medical evidence of hearing loss is dated in 2007.  
At a July 2007 VA examination, the Veteran gave the following 
history of noise exposure during service:  shooting M-1 
rifles during basic training.  He also reported working in a 
sugar factory after service, an auto body shop for 27 years 
while using hearing protection most of the time, and working 
in a radiator shop for 19 years without the use of hearing 
protection.  He reported running heavy equipment prior to 
service.  He currently used hearing aids.  The diagnostic 
impression was severe high frequency sensorineural hearing 
loss, bilaterally.  

Based on the audiometric results shown at the July 2007 VA 
examination, the Veteran has a current hearing loss 
disability of both ears, under the standards of 38 C.F.R. § 
3.385.  

At his April 2008 hearing, the Veteran reiterated his 
assertions, and related that prior to service he worked on a 
farm and in a sugar factory, and that after service he worked 
in an auto body shop for 27 years and in a radiator shop for 
20 years, after which he retired.  He testified that there 
was considerable noise exposure in the auto body shop, and 
that he wore hearing protection part of the time.  He stated 
that he was exposed to the sound of an air compressor in the 
radiator shop.  He contended that his current hearing loss 
was related to in-service noise exposure, specifically the 
noise from M-1 rifles and hand grenade training.

The Veteran has asserted that he incurred bilateral hearing 
loss during his period of active service.  The Board notes 
that under certain circumstances lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay- observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Courts have in the past held that lay testimony 
is competent regarding features or symptoms of injury or 
disease when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, here, the 
Veteran testified that he first noticed hearing loss in 1994, 
more than 46 years after service; thus, continuity of hearing 
loss symptoms since service is neither shown nor alleged.  As 
to a causal relationship between his current hearing loss and 
service, the Veteran is not qualified to offer an opinion 
because the question of etiology of his hearing loss is not 
lay-observable and requires medical expertise.  

The July 2007 VA examiner concluded that it was not likely 
that the Veteran's hearing loss was due to noise exposure in 
service.  There is no competent evidence of record linking 
the current hearing loss, first shown decades after active 
duty, to any incident of service.  

The weight of the competent and credible evidence 
demonstrates that the Veteran's current bilateral hearing 
loss began many years after his active duty and was not 
caused by any noise exposure in or incident of service.  As 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


